Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 04/29/2022. 

Allowance

Claims (1-9, 28), (10, 12-19, 29) and (11, 20-27, 30) are allowable.


Reason for Allowance


The cited arts of record, by over Chaudhri et al. US Patent Application Publication US 20170357320 Al (hereinafter Chaudhri) in view of Chaudhri et al. US Patent Application Publication US 20190050055 Al (hereinafter Chaudhri_2) teaches generating tactile output corresponding to the navigation through a user interface.
Claims (1-9, 28), (10, 12-19, 29) and (11, 20-27, 30) are allowable. Independent claims 1, 10 and 11 are allowable because the cited arts of record, over Chaudhri et al. US Patent Application Publication US 20170357320 Al (hereinafter Chaudhri) in view of Chaudhri et al. US Patent Application Publication US 20190050055 Al (hereinafter Chaudhri_2) do not explicitly disclose, teach, or suggest the claimed limitations of: 


displaying, on the display, a user interface that includes a first adjustable item, [[and ]] a second adjustable item. and a value indicator that indicates a current value associated with a currently-selected adjustable item;
while displaying the user interface, detecting, via the input element, a rotational input; and in response to detecting the rotational input, indicating the rotational input with a change in a respective portion of the value indicator:
in accordance with a determination that the first adjustable item is currently-selected:
adjusting, based on the rotational input, the first adjustable item; and while adjusting the first adjustable item, generating, via the one or more tactile output generators, a first sequence of tactile outputs including a first number of 
in accordance with a determination that the second adjustable item is currently-selected:
adjusting, based on the rotational input, the second adjustable item; and while adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs including a second number of wherein the second number of tactile outputs is different from the first number of tactile outputs.

(in combination with all other features in the claim).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144